



COURT OF APPEAL FOR ONTARIO

CITATION: Fierro v. Fierro Estate, 2017 ONCA
    438

DATE: 20170530

DOCKET: C62981

Lauwers, Hourigan and Benotto JJ.A.

BETWEEN

Remo Fierro

Plaintiff (Appellant)

and

The Estate of the Late Victoria Maria Fierro,
    Deceased by the Estate Trustee, Home Trust Company and Canada Lend Inc.

Defendants (Respondents)

and

Rose & Rose and Home
    Trust Company

Third Party (Respondents)

Gregory Gryguc, for the appellant

Grant G. Walsh, for the respondent, Canada Lend Inc.

Rachel Migicovsky for the respondent, Rose & Rose

Heard: May 18, 2017

On appeal from the judgment of Justice Jane Ferguson of
    the Superior Court of Justice, dated October 27, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed.

[2]

The release signed by the appellant is comprehensive and dispositive,
    making it plain and obvious that the action cannot succeed.

[3]

Costs fixed at $4,500 for Canada Lend Inc. and $3,000 for Rose and Rose,
    all inclusive.


